 



Exhibit 10.01
AIRCRAFT TIME-SHARING AGREEMENT
THIS AIRCRAFT TIME-SHARING AGREEMENT is made and entered into this 15th day of
December, 2005, by and between STEELCASE INC., a corporation organized and
existing under the laws of the State of Michigan (TIMESHARER), and JAMES P.
HACKETT, an individual residing in Grand Rapids, Michigan (TIMESHAREE).
WITNESSETH:
WHEREAS, TIMESHARER is the owner and operator of one FALCON 900EX aircraft
bearing Federal Aviation Administration (FAA) Registration No. N377SC and
Manufacturer’s Serial No. 66 (the Aircraft); and
WHEREAS, TIMESHAREE desires to use the Aircraft; and
WHEREAS, TIMESHARER desires to make the Aircraft available to TIMESHAREE for the
above operations on a time-sharing basis as permitted under Section 91.501 of
the Federal Aviation Regulations (FARs).
NOW THEREFORE, in consideration of the mutual covenants herein set forth, the
parties agree as follows:
     1. Provision of Aircraft and Crew.
          (a) TIMESHARER agrees to provide the Aircraft to TIMESHAREE on a
time-sharing basis in accordance with Sections 91.501(b)(6), 91.501(c)(1) and
91.501(d) of the FARs from time to time. TIMESHARER shall make the Aircraft
available for TIMESHAREE’S use in an airworthy condition.
          (b) TIMESHARER shall employ, pay for, and provide a flight crew for
all flight operations under this Agreement. All flight crew shall be fully
licensed and qualified to fly the Aircraft under FAR Part 91.
     2. Reimbursement of Expenses. For each flight conducted under this
Agreement, TIMESHAREE shall pay to TIMESHARER the operating expenses for such
flight to the extent permitted by FAR § 91.501(d), as it may be amended from
time to time. Currently, Section 91.501(d) permits TIMESHARER to charge for the
following expenses:

  (a)   fuel, oil, lubricants, and other additives for each flight hour, which
shall be measured from engine startup to engine shutdown;     (b)   travel
expenses of the crew, including food, lodging, and ground transportation;    
(c)   hangar and tie-down costs away from the Aircraft’s base of operation;    
(d)   insurance obtained for the specific flight;     (e)   landing fees,
airport taxes, and similar assessments;

 



--------------------------------------------------------------------------------



 



  (f)   customs, foreign permit, and similar fees directly related to the
flight;     (g)   in-flight food and beverages;     (h)   passenger ground
transportation;     (i)   flight planning and weather contract services; and    
(j)   an additional charge equal to one hundred percent (100%) of the expenses
listed in subparagraph (a) above (i.e., fuel, oil, lubricants, and other
additives).

     3. Invoicing and Payment. Before the flight, TIMESHARER shall provide to
TIMESHAREE an estimated invoice for each flight, reflecting the anticipated
expenses specified in Paragraph 2 of this Agreement and any applicable domestic
or international air transportation excise taxes. TIMESHAREE shall pay
TIMESHARER the full amount of such invoice prior to departure. Within thirty
(30) days after completion of the flight, TIMESHARER shall reconcile the
expenses on the estimated invoice with the actual expenses specified in
Paragraph 2 and shall issue a supplemental invoice for any difference, which
TIMESHAREE shall pay within thirty (30) days. Overpayments shall be refunded to
TIMESHAREE within thirty (30) days after reconciliation. All invoices shall
itemize the expenses listed in Paragraph 2(a) through (j) separately. Delinquent
payments shall bear interest at the rate of ten percent (10%) per annum.
     4. Flight Requests. TIMESHAREE shall provide TIMESHARER with flight
requests and proposed flight schedules as far in advance as possible. The
parties agree that the flight schedule for TIMESHAREE shall remain confidential,
except to the extent required to comply with applicable law. Flight requests
shall be in a form, whether oral or written, mutually convenient to and agreed
upon by the parties. TIMESHAREE shall provide the following information for each
proposed flight:

  (a)   departure point;     (b)   destination;     (c)   date and time of
flight;     (d)   number and identity of anticipated passengers;     (e)  
nature and extent of luggage and/or cargo to be carried;     (f)   date and time
of return flight, if any; and     (g)   any other information concerning the
proposed flight that may be pertinent to or reasonably required by TIMESHARER or
its flight crew.

     5. Aircraft Scheduling. TIMESHARER shall have final authority over all
scheduling of the Aircraft, provided, however, that TIMESHARER shall use
commercially reasonable efforts to accommodate TIMESHAREE’s requests.
     6. Aircraft Maintenance. TIMESHARER shall be solely responsible for
securing scheduled and unscheduled maintenance, preventive maintenance, and
required or otherwise necessary inspections of the Aircraft. Performance of
maintenance, preventive maintenance, or inspection shall not be delayed or
postponed due to any scheduled

 



--------------------------------------------------------------------------------



 



operation of the Aircraft unless the pilot-in-command determines, in his sole
discretion, that such maintenance or inspection can safely be postponed.
     7. Operational Authority and Control. The parties acknowledge that
TIMESHAREE is relying on the experience and expertise of TIMESHARER and the
flight crew supplied by TIMESHARER in matters of flight planning, command,
control, and safety of flight. TIMESHARER shall be responsible for the physical
and technical operation of the Aircraft and the safe performance of all flights
and shall retain full authority and control, including exclusive operational
control, and possession of the Aircraft at all times during the term of this
Agreement. The pilot-in-command shall have absolute discretion in all matters
concerning the preparation of the Aircraft for flight and the flight itself, the
load carried and its distribution, the decision whether or not to undertake a
flight, the route to be flown, the place where landings shall be made, and all
other matters relating to operation of the Aircraft. TIMESHAREE specifically
agrees that the flight crew shall have final and complete authority to delay or
cancel any flight for any reason or condition that, in the sole discretion of
the pilot-in-command, could compromise the safety of the flight or to take any
other action required by safety considerations. No such action shall create or
support any liability to TIMESHAREE or any other person for loss, injury,
damages, or delay. The parties further agree that TIMESHARER shall not be liable
for delay or failure to furnish the Aircraft and crew pursuant to this Agreement
where such failure is caused by government regulation or authority, mechanical
difficulty or breakdown, war, civil commotion, strikes or labor disputes,
weather conditions, acts of God or other circumstances beyond TIMESHARER’s
reasonable control.
     8. Liability and Indemnification.
(a) TIMESHARER shall be liable to TIMESHAREE for any liabilities, damages,
claims, or losses arising from or relating to the operation of the Aircraft.
(b) TIMESHARER covenants and agrees to defend at its own cost, and to indemnify
and hold harmless, TIMESHAREE, his representatives, agents, successors, and
assigns from and against any and all liabilities (statutory or otherwise),
damages, claims, or losses, including but not limited to reasonable attorney’s
fees and disbursements, incurred in defending any action or proceeding to which
he or they may become subject by reason of:
(i) injury to, or death of, any person or persons (including without limitation
agents, representatives, guests or invitees of the TIMESHAREE); or
(ii) damage to any property (including any loss of use thereof) or otherwise
arising from or in connection with any default by TIMESHARER in the performance
of its obligations under this Agreement, or from any act, omission, or
negligence of TIMESHARER, its successors, assigns, managers, directors, officers
(other than TIMESHAREE), partners, employees, contractors, agents, or
representatives. However, TIMESHARER shall not be liable to TIMESHAREE under
this paragraph to the extent that

 



--------------------------------------------------------------------------------



 



the liability, damage, claim, or loss relates to or arises from TIMESHAREE’s
negligence or willful misconduct.
(c) Neither party shall be entitled to consequential, incidental, or punitive
damages for breach of this Agreement. This paragraph 8 shall survive the
termination of this Agreement.
     9. Insurance.
     (a) TIMESHARER shall maintain or cause to be maintained in full force and
effect, throughout the term of this Agreement, aircraft hull insurance in the
amount of the fair market value of the Aircraft, and liability insurance for
bodily injury to or death of persons (including passengers) and property damage.
TIMESHARER shall also carry all required worker’s compensation insurance. The
required Aircraft insurance shall:

  (i)   have a combined single limit of not less than two hundred million U.S.
Dollars (US$200.000.000) for any one accident/occurrence in respect of the
Aircraft for all risks;     (ii)   not include the exclusion for War and Allied
Perils (Clause AVN 48B) (or if such exclusion is included, TIMESHARER shall buy
back such exclusion to the extent such exclusion can be bought back on
commercially reasonable terms based on the then-current insurance marketplace);
    (iii)   name TIMESHAREE as an additional insured;     (iv)   be primary and
operate in all respects as if a separate policy had been issued covering each
party insured (“cross-liability”);     (v)   contain a waiver of subrogation in
favor of TIMESHAREE for hull only;     (vi)   require 30-day advance notice to
TIMESHAREE of a material change, cancellation, or non-renewal (7 days in the
case of war risk and allied perils coverage); and     (vii)   require the
insurer to defend TIMESHAREE to the same extent as it requires the insurer to
defend TIMESHARER.

     (b) TIMESHARER shall furnish TIMESHAREE upon demand a certificate of
insurance reflecting the agreed coverages, but TIMESHAREE shall be under no
obligation to so demand or to review any such certificate.
     (c) Except as provided in Paragraph 2(d), TIMESHAREE shall not be liable
for any premium or deductible in respect of such insurance. The insurer shall
waive any right of set-off or counterclaim against TIMESHAREE.

 



--------------------------------------------------------------------------------



 



     (d) TIMESHARER may not offset against any amounts otherwise due to
TIMESHAREE under this Agreement any deductibles that may apply under the policy
of insurance.
     10. Warranties. TIMESHAREE warrants that:
(a) he will use the Aircraft under this Agreement for his personal use only,
including the carriage of his guests and will not use the Aircraft for purposes
of providing transportation of passengers or cargo in air commerce for
compensation or hire as an air carrier or commercial operator;
(b) he will not permit any lien, security interest, or other charge or
encumbrance to attach against the Aircraft as a result of his actions or
inactions and shall not convey, mortgage, assign, lease, or in any way alienate
the Aircraft or TIMESHARER’s rights hereunder; and
(c) during the term of this Agreement, he will abide by and conform to all laws,
orders, rules, and regulations as may be in effect from time to time, and that
relate in any way to the operation or use of the Aircraft under a time-sharing
arrangement.
     11. Base of Operations. For purposes of this Agreement, the base of
operation of the Aircraft is Gerald R. Ford International Airport; Grand Rapids,
Michigan. TIMESHARER may change such base permanently upon notice to TIMESHAREE.
     12. Notices. To be effective, any notice given hereunder must be in
writing. A notice shall be deemed to be given: (i) upon delivery if personally
delivered or sent by nationally recognized overnight delivery courier (such as
Federal Express); or (iii) upon actual receipt when sent by fax. Notices are to
be delivered at the following addresses:
If to TIMESHARER:
STEELCASE INC.
Corporate Aviation
5446 44th St.
Grand Rapids, MI 49508
Phone: 616-956-1700
Copy: Legal Services
P.O. Box 1967
Grand Rapids, MI 49501
Phone: 616-247-3385
If to TIMESHAREE:
James P. Hackett

 



--------------------------------------------------------------------------------



 



1547 Briarcliff
Grand Rapids, MI 49546
     Addresses may be changed by written notice.
     13. Further Acts. Each party shall, upon the written request of the other
party, perform such other and further acts and execute such other and further
instruments as may be required by law or may be reasonably necessary to:
(i) carry out the intent and purpose of this Agreement; and (ii) establish,
maintain, and protect the respective rights and remedies of either party.
     14. Successors and Assigns. Neither party shall assign this Agreement or
its interest herein without the written consent of the other party. This
Agreement shall inure to the benefit of and be binding upon the parties, their
heirs, representatives, and successors.
     15. Term. This Agreement shall commence upon execution. Either party may
terminate this Agreement for any reason upon written notice to the other, such
termination to become effective ten (10) days from the date of the notice;
provided that either party may terminate this Agreement on shorter notice if
required to comply with law, regulations, or insurance requirements.
     16. Governing Law. The laws of the State of Michigan shall govern this
Agreement without regard to any conflicts of law provisions or principles to the
contrary. The parties consent and agree to the nonexclusive jurisdiction and to
the venue of any state or federal court in Michigan and hereby waive any
objection to any such proceedings based on improper venue or forum non
conveniens. The parties further consent and agree to the exercise of such
personal jurisdiction over them by such courts with respect to any such
proceedings, waive any objection to the assertion or exercise of such
jurisdiction, and consent to process being served in any such proceedings in the
manner provided for the giving of notices in Paragraph 12.
     17. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, the legality, validity, and enforceability of the
remaining provisions shall not be affected or impaired.
     18. Amendment or Modification. This Agreement constitutes the entire
agreement between the parties with respect to its subject matter. It is not
intended to confer upon any person or entity any rights or remedies not
expressly granted herein. This Agreement may be amended or supplemented only by
a writing signed by the party against whom such amendment or supplement is
sought to be enforced.
     19. TRUTH IN LEASING. THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER
FAR PART 91 FOR THE TWELVE-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT.

 



--------------------------------------------------------------------------------



 



THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER PART 91 FOR OPERATIONS TO BE
CONDUCTED UNDER THIS AGREEMENT. THROUGHOUT THE DURATION OF THIS AGREEMENT,
TIMESHARER IS CONSIDERED RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT
IDENTIFIED AND OPERATED UNDER THIS AGREEMENT.
AN EXPLANATION OF THE FACTORS BEARING ON OPERATIONAL CONTROL AND THE PERTINENT
FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FLIGHT STANDARDS
DISTRICT OFFICE.
THE UNDERSIGNED TIMESHARER CERTIFIES THAT IT IS RESPONSIBLE FOR OPERATIONAL
CONTROL OF THE AIRCRAFT AND THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed on the date first above written. The persons signing below warrant
their authority to sign.

                  TIMESHARER
STEELCASE INC.       TIMESHAREE
JAMES P. HACKET    
 
               
By:
  /s/ Gary P. Malburg       /s/ James P. Hackett    
 
               
Title:
  VP Finance & Treasurer            

 